    Case 3:19-cr-00003-REP Document 43 Filed 05/13/21 Page 1 of 8 PageID# 651


                                                                        p              a.           In)
                     IN THE     UNITED   STATES DISTRICT       COURT
                    FOR THE     EASTERN DISTRICT
                                  Richmond Division
                                                        OF VIRGINIA
                                                                        r        MAY 1 3 2021
                                                                                                     3/
                                                                            CLhnK, U.y. DISTRICT COURT
                                                                                  RICHMOND. VA

UNITED    STATES    OF AMERICA


V                                                       Criminal No.    3:18crl0-02
                                                        Criminal No.    3:19cr3


BANITA BRANDISE       SAFFORE




                                 MEMORANDUM OPINION


        This matter       is   before    the    Court on the    defendant's pro se

Letter Motion for Compassionate Release                  {ECF No.    152 in Criminal

No.    3:18crl0-02),      the defendant's MOTION FOR COMPASSIONATE RELEASE

PURSUANT TO     §   603(b)     OF FIRST STEP ACT         (ECF No.    163,    18crl0 and

ECF No. 31 in Criminal No. 3:19cr3), the United States Response in

Opposition to Defendant's Motion for Compassionate Release                              (ECF

Nos.    171 and 39),      and MS.   SAFFORE'S REPLY IN SUPPORT OF MOTION FOR

COMPASSIONATE RELEASE PURSUANT TO SECTION 603(b)                    OF THE FIRST STEP

ACT    (ECF Nos.    172 and 40) .        For the reasons set forth below,                the

defendant's pro se Letter Motion for Compassionate Release                              (ECF

No.    152)   and   the    defendant's         MOTION   FOR   COMPASSIONATE       RELEASE

PURSUANT TO §       603(b)     OF FIRST STEP ACT        (ECF Nos.   163 and 31)        will

be denied.
Case 3:19-cr-00003-REP Document 43 Filed 05/13/21 Page 2 of 8 PageID# 652
Case 3:19-cr-00003-REP Document 43 Filed 05/13/21 Page 3 of 8 PageID# 653
Case 3:19-cr-00003-REP Document 43 Filed 05/13/21 Page 4 of 8 PageID# 654
Case 3:19-cr-00003-REP Document 43 Filed 05/13/21 Page 5 of 8 PageID# 655
Case 3:19-cr-00003-REP Document 43 Filed 05/13/21 Page 6 of 8 PageID# 656
Case 3:19-cr-00003-REP Document 43 Filed 05/13/21 Page 7 of 8 PageID# 657
Case 3:19-cr-00003-REP Document 43 Filed 05/13/21 Page 8 of 8 PageID# 658
